Citation Nr: 0033530	
Decision Date: 12/22/00    Archive Date: 01/03/01	

DOCKET NO.  99-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) improved disability pension benefits 
based on service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant had service in the merchant marines from 
January to August 1946 and from May to June 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the VA 
Regional Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

The service department has certified that the appellant's 
only service was as a merchant marine from January to August 
1946 and May to June 1947.  


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements for VA improved disability pension benefits.  
38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.7 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A December 1998 letter to the appellant and his 
representative informed them of the evidence necessary to 
establish the appellant's status as a veteran and his basic 
eligibility for pension benefits.  In a December 1998 
response the appellant submitted additional evidence.  A 
February 1999 letter, to the appellant and his 
representative, explained why the appellant still did not 
qualify for basic eligibility for pension benefits.  
Certification of the appellant's service, from the service 
department, has been obtained.  Therefore, the Board 
concludes that the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been met.

The essential facts in this case are undisputed.  The service 
department has certified, and the appellant agrees, that his 
service was with the merchant marines from January to August 
1946 and from May to June 1947.

The appellant asserts that this service has recently been 
recognized as qualifying him for eligibility for VA improved 
disability pension benefits.  In support of this assertion, 
the appellant has submitted information relating to Public 
Law 105-368 that amended Title 46 of the United States Code 
by adding Chapter 112.  This public law provided that certain 
qualified service of merchant marines between August 16, 
1945, and December 31, 1946, would be deemed active duty 
service for purposes of eligibility for benefits under 
Chapters 23 and 24 of Title 38 of the United States Code.  
However, Public Law 105-368 did not amend the criteria for 
establishing eligibility for VA improved disability pension 
benefits.  

The appellant has also submitted a DD Form 214 indicating 
that his merchant marine service was from January 5, 1946, to 
August 29, 1946.  This document reflects that it was issued 
under Public Law 105-368 (46 U.S.C. Chapter 112) to 
administratively establish active duty service solely for 
benefits under Chapter 23 (relating to burial benefits) and 
Chapter 24 (relating to interment benefits) of Title 38, 
United States Code.

Improved disability pension benefits are payable by the VA to 
"veterans of a period or periods of war because of 
nonservice-connected disability...."  38 C.F.R. § 3.3(a)(3).  
A "veteran means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable."  38 C.F.R. § 3.1(d).  
Individuals and groups considered to have performed active 
military, naval or air service include American Merchant 
Marine in ocean going service during the period of armed 
conflict, December 7, 1941, to August 15, 1945.  38 C.F.R. 
§ 3.7(x)(15).  

Since in this case there is no dispute as to the evidence 
(specifically that the appellant's only service was as a 
merchant marine from January to August 1946 and from May to 
June 1947) but only to the law and its meaning, it is found 
that the appellant has failed to state a claim on which 
relief can be granted.  Sabonis v. Brown, 6 Vet. App. 236, 
430 (1994).  

It is uncontroverted that the appellant's only service is as 
stated.  The public law referred to by the appellant does not 
make provision for establishing criteria that would result in 
his eligibility for improved disability pension benefits 
based upon his service.  Therefore, under governing law and 
regulations, the appellant is not a veteran for purposes of 
establishing entitlement to VA improved disability pension 
benefits and he has failed to state a claim upon which relief 
can be granted.  Sabonis.


ORDER

The appellant has not established basic eligibility for VA 
improved disability pension benefits and the appeal is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

